Citation Nr: 0807465	
Decision Date: 03/05/08    Archive Date: 03/12/08

DOCKET NO.  99-15 728	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Wilmington, 
Delaware


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen a claim for service connection for residuals of a 
nonunion fracture of the right medial malleolus.  

2.  Whether new and material evidence has been submitted to 
reopen a claim for entitlement to benefits pursuant to 
38 U.S.C.A. § 1151 for additional disability of the right 
ankle and right hip as a result of treatment at a VA Medical 
Center.  

3.  Entitlement to service connection for residuals of an 
excision of a parathyroid adenoma (claimed as calcium pods) 
causing excessive urination, diabetes and anxiety due to 
Trioctyl Phosphate (TOF) exposure during Project Shad.

4.  Entitlement to service connection for high blood pressure 
due to TOF exposure during Project Shad.  




REPRESENTATION

Appellant represented by:	Thomas J. Reed, Esquire


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

S. J. Janec, Counsel


INTRODUCTION

The veteran had active military service from August 1968 to 
September 1969.

This matter comes before the Board of Veterans' Appeals 
(Board) from rating decisions of the Wilmington, Delaware, 
Regional Office (RO) of the Department of Veterans Affairs 
(VA) that denied the benefits sought.  

The veteran appeared for a videoconference hearing before the 
undersigned Acting Veterans Law Judge in January 2008.  He 
submitted additional evidence with a waiver of RO review in 
accordance with 38 C.F.R. § 20.1304.  A transcript of the 
proceedings is included in the claims file.  

The issue of whether new and material evidence has been 
submitted to reopen a claim for entitlement to benefits 
pursuant to 38 U.S.C.A. § 1151 for additional disability of 
the right ankle and right hip as a result of treatment at a 
VA Medical Center is addressed in the REMAND portion of the 
decision below and is REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.  VA will notify 
you if further action is required on your part.  
FINDINGS OF FACT

1.  The November 1969 rating decision that denied the claim 
for service connection for residuals of a nonunion fracture 
of the right medial malleolus is final.  

2.  The evidence received since the November 1969 rating 
decision shows that the veteran's preexisting nonunion 
fracture of the right medial malleolus was aggravated during 
his active military service, and bears directly and 
substantially upon the specific matter under consideration 
and is so significant that it must be considered in order to 
fairly decide the merits of the claim.  

3.  The weight of the competent and probative medical 
evidence establishes that the veteran's preexisting nonunion 
fracture of the right medial malleolus was aggravated during 
his active military service.  

4.  There is no competent medical evidence relating the 
veteran's parathyroid adenoma and/or high blood pressure to 
his active military service, including exposure to TOF during 
Project Shad; and high blood pressure was not manifest during 
the first post-service year.  


CONCLUSIONS OF LAW

1.  The evidence received since the final November 1969 
rating decision that denied service connection for residuals 
of a nonunion fracture of the right medial malleolus is new 
and material, and the claim is reopened.  38 U.S.C.A. 
§§ 5108, 7105 (West 2002); 38 C.F.R. § 3.156 (2001).  

2.  Residuals of a nonunion fracture of the right medial 
malleolus were aggravated by active service.  38 U.S.C.A. §§ 
1110, 1153, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 
3.306 (2007).  



3.  Residuals of an excision of a parathyroid adenoma 
(claimed as calcium pods) causing excessive urination, 
diabetes and anxiety, were not incurred in or aggravated by 
service and are not due to TOF exposure during Project Shad.  
38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. § 3.303 
(2007).  

4.  High blood pressure was not incurred in or aggravated by 
service, may not be presumed to have been incurred in or 
aggravated by service, and is not due to TOF exposure during 
Project Shad.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1137, 
5107 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2007).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 
(West 2002) redefined VA's duty to assist the veteran in the 
development of a claim.  VA regulations for the 
implementation of the VCAA were codified as amended at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2007).

The notice requirements of the VCAA require VA to notify the 
veteran of what information or evidence is necessary to 
substantiate the claim; what subset of the necessary 
information or evidence, if any, the claimant is to provide; 
what subset of the necessary information or evidence, if any, 
the VA will attempt to obtain; and a general notification 
that the claimant may submit any other evidence he has in his 
possession that may be relevant to the claim.  Sanders v. 
Nicholson, No. 06-7001 (Fed. Cir. May 16, 2007).  The 
requirements apply to all five elements of a service 
connection claim:  veteran status, existence of a disability, 
a connection between the veteran's service and the 
disability, degree of disability, and effective date of the 
disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 
(2006).  Such notice must be provided to a claimant before 
the initial unfavorable decision on a claim for VA benefits 
by the agency of original jurisdiction (in this case, the 
RO).  Id; see also Pelegrini v. Principi, 18 Vet. App. 112 
(2004).  However, insufficiency in the timing or content of 
VCAA notice is harmless if the errors are not prejudicial to 
the claimant.  Conway v. Principi, 353 F.3d 1369, 1374 (Fed. 
Cir. 2004) (VCAA notice errors are reviewed under a 
prejudicial error rule); see also Sanders, supra.  

With regard to the issue of whether new and material evidence 
has been submitted to reopen the claim for service connection 
for residuals of a nonunion fracture of the right medial 
malleolus, in light of the Board's findings below, the Board 
concludes that a discussion of whether the VCAA requirements 
have been met is not necessary.  

With regard to the remaining service connection claims, in a 
May 2005 letter, the RO provided notice to the veteran 
regarding what information and evidence is needed to 
substantiate the claims, as well as what information and 
evidence must be submitted by the veteran, what information 
and evidence will be obtained by VA, and the need to advise 
VA of or submit any further medical evidence he had in his 
possession that pertained to the claims.  In an October 2007 
letter accompanying a supplemental statement of the case, he 
was further advised of what evidence was needed to establish 
a disability rating and effective date.  The case was last 
adjudicated in October 2007.  

The record also reflects that VA has made reasonable efforts 
to obtain relevant records adequately identified by the 
veteran.  Specifically, the information and evidence that 
have been associated with the claims file includes the 
veteran's service medical records, post service private and 
VA treatment records, VA examination reports, private medical 
opinions, the veteran's lay statements, other lay statements 
and the veteran's personal hearing testimony.  

As discussed above, the VCAA provisions have been considered 
and complied with.  The veteran was notified and aware of the 
evidence needed to substantiate the claims, the avenues 
through which he might obtain such evidence, and the 
allocation of responsibilities between himself and VA in 
obtaining such evidence.  There is no indication that there 
is additional evidence to obtain, there is no additional 
notice that should be provided, and there has been a complete 
review of all the evidence without prejudice to the veteran.  
As such, there is no indication that there is any prejudice 
to the veteran by the order of the events in this case.  See 
Pelegrini, supra; Bernard v. Brown, 4 Vet. App. 384 (1993).  
Any error in the sequence of events or content of the notice 
is not shown to have affected the essential fairness of the 
adjudication or to cause injury to the claimant.  See 
Sanders, supra.  Thus, any such error is harmless and does 
not prohibit consideration of this matter on the merits.  See 
Conway, supra; Dingess, supra; see also ATD Corp. v. Lydall, 
Inc., 159 F.3d 534, 549 (Fed. Cir. 1998).

Analysis

The Board has reviewed all the evidence in the veteran's 
claims file.  Although the Board has an obligation to provide 
adequate reasons and bases supporting this decision, there is 
no requirement that the evidence submitted by the veteran or 
obtained on his behalf be discussed in detail.  Rather, the 
Board's analysis below will focus specifically on what 
evidence is needed to substantiate each claim and what the 
evidence in the claims file shows, or fails to show, with 
respect to each claim.  See Gonzales v. West, 218 F.3d 1378, 
1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. 
App. 122, 128-30 (2000).  

New and Material Evidence

A decision of the RO becomes final and is not subject to 
revision on the same factual basis unless a notice of 
disagreement is filed within one year of the notice of 
decision.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. 
§§ 20.302, 20.1103 (2006).  If a claim of entitlement to 
service connection has been previously denied and that 
decision became final, the claim can be reopened and 
reconsidered only if new and material evidence is presented 
with respect to that claim.  38 U.S.C.A. § 5108 (West 2002); 
see Manio v. Derwinski, 1 Vet. App. 140, 145 (1991).  

Evidence is considered to be "new" if it was not previously 
submitted to agency decisionmakers and it is not cumulative 
or redundant.  The evidence is "material" if it bears 
directly and substantially upon the specific matter under 
consideration and, by itself or in connection with evidence 
previously considered, it is so significant that it must be 
considered in order to fairly decide the merits of the claim.  
Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998); 38 C.F.R. 
§ 3.156 (2000).  

Furthermore, the Court of Appeals for the Federal Circuit has 
indicated that evidence may be considered new and material if 
it contributes "to a more complete picture of the 
circumstances surrounding the origin of a veteran's injury or 
disability, even where it will not eventually convince the 
Board to alter its ratings decision."  Hodge v. West, 115 
F.3d 1356, 1363 (Fed. Cir. 1998).  

VA must review all of the evidence submitted since the last 
final rating decision in order to determine whether the claim 
may be reopened.  See Hickson v. West, 12 Vet. App. 247, 251 
(1999).  For purposes of determining whether new and material 
evidence has been received to reopen a finally adjudicated 
claim, the recently submitted evidence will be presumed 
credible.  See Kutscherousky v. West, 12 Vet. App. 369, 371 
(1999) (per curiam) (holding that the "presumption of 
credibility" doctrine continues to be binding precedent).  

The Board notes that the definition of material evidence was 
revised in August 2001 to require that the newly submitted 
evidence relate to an unestablished fact necessary to 
substantiate the claim and present the reasonable possibility 
of substantiating the claim.  The change in the law, however, 
pertains only to claims filed on or after August 29, 2001.  
See Duty to Assist, 66 Fed. Reg. 45,620, 45,630 (Aug. 29, 
2001) (codified at 38 C.F.R. § 3.156 (2004)).  Because the 
veteran's claim was initiated prior to August 2001, his claim 
will be adjudicated by applying the law previously in effect.  

The RO originally denied service connection for residuals of 
a nonunion fracture of the right medial malleolus in a 
November 1969 rating decision.  In that rating decision, the 
RO found that the evidence showed that the veteran's right 
ankle fracture preexisted service and was not aggravated by 
service.  The veteran was notified of the decision on 
November 25, 1969 but he did not appeal it.  Thus, the 
November 1969 decision became final.  See 38 U.S.C.A. § 7105 
(West 2002); 38 C.F.R. § 20.302 (2007).  Therefore, new and 
material evidence is needed to reopen the claim.  See 
38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156(a); Barnett 
v. Brown, 83 F.3d 1380 (Fed. Cir. 1996).  

The evidence of record at the time of the November 1969 
rating decision included service treatment records that 
indicated that the veteran had been seen for complaints of 
posterior lateral collateral ligament pain in the right ankle 
in December 1968.  Exam was within normal limits, but he 
continued to complain of pain.  An X-ray in August 1969 
showed an old nonunion fracture of the right medial 
malleolus.  A September 1969 Medical Board Report indicated 
that the veteran complained of right ankle pain and reported 
that he first injured his ankle three years earlier while 
playing soccer.  It was noted that he had been on active duty 
for one year and had experienced occasional swelling and 
discomfort while running up to 100 yards.  The diagnosis was 
nonunion fracture of the right medial malleolus which existed 
prior to service without service aggravation.  There was no 
specific injury noted in service.  The RO concluded that the 
right ankle condition existed prior to service and was not 
aggravated in service.  

The veteran submitted requests to reopen the claim on several 
occasions; however, he did not submit any additional relevant 
medical evidence.  He submitted the present request to reopen 
in June 1998.  Evidence submitted subsequent to the initial 
November 1969 rating decision includes two private medical 
statements indicating that the veteran's right ankle 
condition was aggravated during his period of active military 
service.  The Board finds this additional evidence is new, in 
that it was not previously of record, and it is also material 
as it relates to a prior basis for denial of the claim, i.e., 
medical evidence of aggravation of a preexisting disability.  
Thus, new and material evidence has been submitted, and the 
claim is reopened.  The merits of the claim will be addressed 
below.  

Service Connection

Service connection may be established for a disability 
resulting from disease or injury incurred in or aggravated by 
service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 
38 C.F.R. § 3.303 (2007).  Evidence of continuity of 
symptomatology from the time of service until the present is 
required where the chronicity of a condition manifested 
during service either has not been established or might 
reasonably be questioned.  38 C.F.R. § 3.303(b) (2007).  
Regulations also provide that service connection may be 
granted for any disease diagnosed after discharge, when all 
the evidence, including that pertinent to service, 
establishes that the disability was incurred in service.  
38 C.F.R. § 3.303(d) (2007).  

A preexisting injury or disease will be considered to have 
been aggravated by service where there is an increase in 
disability during such service, unless there is a specific 
finding that the increase in disability is due to the natural 
progress of the disease.  38 U.S.C. § 1153 (West 2002).  
Clear and unmistakable evidence (obvious or manifest) is 
required to rebut the presumption of aggravation where the 
preservice disability underwent an increase in severity 
during service.  This includes medical facts and principles 
which may be considered to determine whether the increase is 
due to the natural progress of the condition.  Aggravation 
may not be conceded where the disability underwent no 
increase in severity during service on the basis of all the 
evidence of record pertaining to the manifestations of the 
disability prior to, during, and subsequent to service.  
38 C.F.R. § 3.306 (2007).  

Where a veteran served continuously for ninety (90) days or 
more during a period of war or during peacetime service after 
December 31, 1946, and high blood pressure becomes manifest 
to a degree of 10 percent within one year from date of 
termination of such service, such disease shall be presumed 
to have been incurred in service, even though there is no 
evidence of such disease during the period of service. This 
presumption is rebuttable by affirmative evidence to the 
contrary.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137 (West 2002); 
38 C.F.R. §§ 3.307, 3.309 (2007).  

Service connection generally requires evidence of a current 
disability with a relationship or connection to an injury or 
disease or some other manifestation of the disability during 
service.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 
2000); Mercado-Martinez v. West, 11 Vet. App. 415, 419 (1998) 
(citing Cuevas v. Principi, 3 Vet. App. 542, 548 (1992)).  
Where the determinative issue involves medical causation or a 
medical diagnosis, there must be competent medical evidence 
to the effect that the claim is plausible; lay assertions of 
medical status do not constitute competent medical evidence.  
Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).  

Residuals of a Nonunion Fracture of the Right Medial 
Malleolus

As noted above, the veteran's service treatment records 
indicate that he was seen for complaints of right ankle pain 
shortly after his entry onto active duty.  He was found to 
have a preexisting nonunion fracture of the right medial 
malleolus that was not shown to have been aggravated by 
active service.  In a VA opinion provided in October 2003, a 
VA physician stated that there was no information in the 
veteran's file to suggest that he had any service-connected 
impairment with regard to his right ankle.  However, in an 
October 2005 statement, David Shulkin, M.D., indicated that 
he reviewed the veteran's medical records and documents and 
summarized the treatment of the right ankle during service.  
Dr. Shulkin opined that the most likely scenario is that the 
veteran fractured his ankle prior to entering the military, 
which would be consistent with an x-ray finding in 1968 of an 
old fracture of the ankle.  Further, it was opined that the 
veteran aggravated and re-injured his ankle as a result of 
activity that occurred during training or active service.  It 
was concluded that as a result of this re-injury, the veteran 
had experienced a sustained disability and further medical 
treatment of the right ankle.  Jay E. Melman, M.D., D.P.M., 
made a similar statement in an April 2007 assessment.  Dr. 
Melman also indicated that the pertinent medical records were 
reviewed and also concluded that the most likely scenario is 
that the veteran fractured the right ankle prior to service 
and that during the intense physical activities of his 
training and service, he re-injured and aggravated the ankle 
fracture.  It was further concluded that it was more likely 
than not that this level of aggravation caused a sustained 
disability requiring continued treatment.  Consequently, the 
Board finds that the weight of the evidence establishes that 
the veteran had a preexisting right ankle fracture that was 
aggravated during his active military service.  Therefore, 
the Board finds that service connection for residuals of a 
nonunion fracture of the right medial malleolus is warranted 
on the basis of aggravation.  See 38 C.F.R. §§ 3.102, 3.306.  



Residuals of an Excision of a Parathyroid Adenoma and High 
Blood Pressure
due to TOF Exposure during Project Shad

The veteran's service treatment records do not show any 
treatment for, or a diagnosis of a parathyroid adenoma and/or 
high blood pressure.  The current medical reports also do not 
show that the veteran's high blood pressure was manifested to 
a degree of 10 percent or more within one year of his 
discharge from service.  Finally, there is no competent 
medical nexus relating either of these conditions to the 
veteran's active military service, including exposure to TOF 
during Project Shad.  In fact, in a VA opinion provided in 
February 2004, the physician concluded that it was not likely 
that the veteran's parathyroid adenoma and/or high blood 
pressure were related to TOF exposure during Project Shad.  
The veteran has not presented any clinical evidence to the 
contrary.  Additionally, the reports submitted by the veteran 
regarding the long-term health effects of participation in 
Project Shad do not provide a sufficient nexus for the 
veteran's conditions.  

While the veteran contends that his parathyroid adenoma and 
high blood pressure are related to his period of active 
military service, in particular his exposure to TOF during 
Project Shad, his statements do not constitute competent 
evidence.  See Espiritu, supra.  He has not submitted medical 
statements to support his contention.  

For the reasons set forth above, the Board finds that the 
preponderance of the evidence is against the claims, and the 
appeal must therefore be denied.  38 U.S.C.A. § 5107; 
38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).  


(CONTINUED ON NEXT PAGE)




ORDER

Service connection for residuals of a nonunion fracture of 
the right medial malleolus is granted.  

Service connection for residuals of an excision of a 
parathyroid adenoma (claimed as calcium pods) causing 
excessive urination, diabetes and anxiety due to TOF exposure 
during Project Shad is denied.

Service connection for high blood pressure due to TOF 
exposure during Project Shad is denied.  


REMAND

In light of the grant of service connection for residuals of 
a nonunion fracture of the right medial malleolus, the Board 
finds that the claim of whether new and material evidence has 
been submitted to reopen a claim for entitlement to benefits 
pursuant to 38 U.S.C.A. § 1151 for additional disability of 
the right ankle and right hip as a result of treatment at a 
VA Medical Center must be re-characterized and readjudicated 
as a claim for service connection for a right hip disability, 
secondary to a service-connected right ankle disability 
pursuant to 38 C.F.R. § 3.310.  

Accordingly, the case is REMANDED for the following action:  

1.  Send the veteran a corrective VCAA 
notice under 38 U.S.C.A. § 5103(a) and 
38 C.F.R. § 3.159(b) with respect to the 
claim for service connection for a right 
hip disability, as secondary to service-
connected residuals of a nonunion 
fracture of the right medial malleolus.  
The letter should also advise the veteran 
that a disability rating and effective 
date will be assigned if service 
connection is awarded, to include an 
explanation as to the information or 
evidence needed to establish a disability 
rating and effective date for the claim 
on appeal, as outlined by the Court in 
Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006).  

2.  Ask the veteran to provide the names 
and addresses of all medical care 
providers who treated him for a right hip 
disability since his discharge from 
service.  After securing the necessary 
release, obtain any records identified 
which are not already included in the 
claims file.  

3.  After conducting any additional 
development deemed necessary, including 
scheduling any necessary VA examinations 
or obtaining an opinion, the RO/AMC 
should readjudicate the issue of 
entitlement to service connection for a 
right hip disability, secondary to the 
service-connected residuals of a nonunion 
fracture of the right medial malleolus.  
If the benefit sought on appeal remains 
denied, the veteran and representative, 
if any, should be furnished a 
supplemental statement of the case and 
given the opportunity to respond thereto.

The veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court 


of Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).  



____________________________________________
K. J. ALIBRANDO
Acting Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


